[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff, the City of Torrington, commenced this action by causing process to be served on the defendant, Stanley V. Tucker, on October 12, 1990. The defendant filed an answer on October 29, 1990. The defendant now moves to strike the second count of the complaint. The defendant's motion to strike was filed on July 31, 1992.
The plaintiff argues that the court should deny the defendant's motion to strike because the defendant waived his right to file a motion to strike by previously filing an answer.
Practice Book 113 provides in pertinent part: "In all cases . . . the filing of any pleading provided for by [Practice Book 112] will waive the right to file any pleading which might have been filed in due order and which precedes it in the order of pleading provided in that section." Practice Book 112 provides:
The order of pleading shall be as follows:
(1) The plaintiff's complaint.
(2) The defendant's motion to dismiss the complaint.
(3) The defendant's request to revise the complaint.
(4) The defendant's motion to strike the complaint.
    (5) The defendant's answer (including any special defenses) to the complaint.
(6) The plaintiff's request to revise the defendant's answer.
(7) The plaintiff's motion to strike the defendant's answer.
(8) The plaintiff's reply to any special defenses.
Accordingly, the court denies the defendant's motion to strike because the defendant waived his right to file a motion to strike by previously filing an answer.
PICKETT, J. CT Page 8204